DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 12 recite “M2 represents one or more alloy elements for decreasing the melting point of             
                
                    
                        (
                        
                            
                                R
                            
                            
                                p
                            
                            
                                4
                            
                        
                        
                            
                                R
                            
                            
                                q
                            
                            
                                5
                            
                        
                        )
                    
                    
                        100
                        -
                        u
                    
                
                
                    
                        M
                    
                    
                        u
                    
                    
                        2
                    
                
            
         to be lower than the melting points of R4 and R5 by alloying R4 and R5 with M2”. This limitation seeks to limit the possible options for M2 to those elements and compounds that would interact with the other elements to lower the melting temperature of the compound. The only limit on material of M2 is this function. The claim is open to a wide number of potential materials but the 70Cu30 (US PG Pub 2018/0308633 Example 1 [0139]). MPEP 2163 II3(a)ii provides guidance for original claims covering a genus “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics”. In this case, although a functional aspect of the desired material has been disclosed there is no correlation to a structure for achieving said function. The specification only discloses a single element as an example material and does not disclose any compounds that can serve as M2. This is not representative of the entire genus because no information has been conveyed related to compounds that could serve as M2. There would not be an expectation of predictability from element to element and certainly not from a single element to various compounds. MPEP 2163.03 V provides additional guidance regarding lack of description for original claims, “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.” In this case both criteria, indicating a lack of written description, are met. 1) M2 is defined in a purely functional manner and the specification does not provide the details or information to understand the function so that the entire genus is known. 2) The broad genus claimed covers both elements and compounds which, when combined with a rare earth, lower the melting point and only a single narrow species is disclosed without contemplation of the genus as whole. Thus, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
Claims 2-12 are rejected due to dependency on claim 1.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for copper as the low melting point material, does not reasonably provide enablement for any possible material that would lower the melting point of the second material. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to carry out the steps of the invention commensurate in scope with these claims. 
Claims 1 and 12 recite “M2 represents one or more alloy elements for decreasing the melting point of                         
                            
                                
                                    (
                                    
                                        
                                            R
                                        
                                        
                                            p
                                        
                                        
                                            4
                                        
                                    
                                    
                                        
                                            R
                                        
                                        
                                            q
                                        
                                        
                                            5
                                        
                                    
                                    )
                                
                                
                                    100
                                    -
                                    u
                                
                            
                            
                                
                                    M
                                
                                
                                    u
                                
                                
                                    2
                                
                            
                        
                     to be lower than the melting points of R4 and R5 by alloying R4 and R5 with M2”. This limitation seeks to limit the possible options for M2 to those elements and compounds that would interact with the other elements to lower the melting temperature of the compound. The only limit on material of M2 is this function. The claim broadly covers any element or compound which could perform the function of lowering the melting point of the rare earth materials. Conversely, the specification only provides a single example material Nd70Cu30 (US PG Pub 2018/0308633 Example 1 [0139]). MPEP 2164.02 III provides that representative examples together with a statement applicable to the genus as a whole will ordinarily be sufficient for enabling the entire genus. The single representative example is not accompanied with such a statement. Additionally, the success the disclosed with the element copper wouldn’t necessarily translate to other elements and certainly wouldn’t be expected to predictably translate to other compounds generally. As such a person of ordinary skill would need to undergo undue experimentation in order to perform the full scope of the method as claimed. An analysis of the wands factors is included below. See In re Wands, 858 F.2nd 721,737, 8, USPQ2d 1400, 1404 (Fed. Cir. 1988).

(A) The breadth of the claims: The claims cover any material that is able to perform a certain function but the specification only provides a single example material copper, Nd70Cu30 (US PG Pub 

(E) The level of predictability in the art: The chemistry would not be predictable from element to element or to compounds generally. A single example element is not sufficient to guide a person of ordinary skill to the compounds covered by the claim. 

(F) The amount of direction provided by the inventor: The suitable materials are described only by a single functional aspect, lowering the metal point when combined with one or more rare earth metals. This factor weighs toward non-enablement as the single example is not sufficient as a person of ordinary skill would have to determine the elements and compounds which would similarly achieve the same function. 

(G) The existence of working examples: There is one working example material (copper) and there are no working examples for compounds that could be suitable as M2. This factor weighs toward non-enablement because this example is not representative of the genus as whole (other elements and compounds). 

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The amount of experimentation to determine other suitable elements and compounds would be large. The single functional aspect of the material, in view of the unpredictability from material to 
Claims 2-12 are rejected due to dependency on claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite “M2 represents one or more alloy elements for decreasing the melting point of             
                
                    
                        (
                        
                            
                                R
                            
                            
                                p
                            
                            
                                4
                            
                        
                        
                            
                                R
                            
                            
                                q
                            
                            
                                5
                            
                        
                        )
                    
                    
                        100
                        -
                        u
                    
                
                
                    
                        M
                    
                    
                        u
                    
                    
                        2
                    
                
            
         to be lower than the melting points of R4 and R5 by alloying R4 and R5 with M2”. This limitation seeks to limit the possible options for M2 to those elements and compounds that would interact with the other elements to lower the melting temperature of the compound. The only limit on material of M2 is this function. This broadly leaves the claim open to any material that, when combined with the rare earth elements, lowers the melting point of the material. In Ex parte Slob, 157 U.S.P.Q. 172 the it was found that “claims merely setting forth physical characteristics desired in an article, and not setting forth specific compositions which would meet such characteristics, are invalid as vague, indefinite, and functional since they cover any conceivable combination of ingredients either presently existing or which might be discovered in the future and which would impart the desired characteristics.” The same applies to the instant claims. The claim covers anything which achieves the function presently 70Cu30 (US PG Pub 2018/0308633 Example 1 [0139]). The application at issue in Ex parte slob included 10 example compounds and was still considered a limited disclosure. Thus, as the specification does not provide sufficient guidance to determine other materials and only provides a single example material a person of ordinary skill would not understand the scope of the claim. For this reason the claims are indefinite. 
Claims 2-12 are rejected due to dependency on claim 1.

Claim 10 further recites mixing the first powder and the second powder at a temperature between the melting point of the second powder but below 800 C (which is below the melting point of the first powder. There is a grammatical mistake in line two between “at a temperature” and “the melting point”. Also it’s not clear how the second alloy can be in powder form (solid) above the temperature at which it melts and turns into a liquid. This ambiguity renders the claim indefinite. For the purpose of examination the claim will be interpreted as contacting the two materials at a temperature between the melting point of the second alloy and 800 C. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa US Pg Pub 2016/0240293 in view of Ito US Pg Pub 2016/0141083.
Claims 1-3: Ohsawa teaches a rare earth magnet and a method of making the rare earth magnet (Ohsawa Abstract and claim 1). Ohsawa teaches the rare earth magnet has two main phases which exist in a core shell structure (Ohsawa Abstract). The first material (R1 or M1) has form R2T14B where R is a rare earth element such as Y and T is a transitional metal such as Fe. In the claim R2 and R3 are met in absence as w and x include 0 in there range. Example composition 6 is provided below, the first composition aligns with the first alloy. 
Table 1





R1
R2
R3
T
B
M
Ce/Y
Nd

Fe/Co

Cu/Al
7.46
7.45
0
77.7
5.41
2















Claim 1
Claim 2
Claim 3
v
0.5

0.1-1
0.3-1
0.5-1
w
0.5

0-0.9


x 
0

0-0.5


y
14.9

12-20


s 
5.41

5-20


t
2

0-3


z 
100-14.9-5.41-2 = 77.77






Ohsawa does teach a second alloy is added to the first in order to increase the amount of Nd in the magnet however the alloy does not meet the requirement for u. 
Table 2



R4
R5

M

Ho

Fe/B/Co/Cu/Al

14.9

85.1



Claim 1
P
0

0-0.2
Q
1

0.8-1
u 
85.1


10-50


Ito discloses a rare earth magnet and a method of producing a rare earth magnet (Ito Abstract). Ito generally teaches combining two alloys the first with composition RTB and the second with composition RM (Ito [0079] and [0086]). 
Ito teaches the first alloy composition. 
Table 3
Ito [0094]






R2
R3
T
B
M

Ce
Nd

Fe/Co

Ga

1
0
0
80.2
5.8
0.5


















Claim 1



v
1

0.1-1



w
0

0-0.9



x 
0

0-0.5



y
13.5

12-20



s 
5.41

5-20



t
0.5

0-3



z 
100-13.5-5.8-0.5 = 76.2






And a second alloy composition
Table 4



R4
R5

M

Nd

Cu

70

30







Claim 1
P
0

0-0.2
Q
1

0.8-1
u 
30


10-50

See [0086] and [0119]. 
Ito teaches adding the second composition to the first composition in order to provide a shell layer on a core layer where the core layer has a low Nd content and the shell layer has a higher Nd content. This is done in order to reduce the usage of Nd which is expensive but not lose the preferable magnetic properties provided by Nd ([0014]-[0017]). Ohsawa teaches a similar idea, the two powders are combined in order to create a core with an inexpensive element (Ce La Y etc.) and the shell with Nd in order to preserve magnetic properties while reducing cost (Ohsawa [0012] and [0015]). 
MPEP 2143 I provides a number of exemplary rationales including (B) simple substitution of one known element for another to obtain predictable results. This rationale requires resolving the Graham factual inquires and the following additional factors (1) a finding that the prior art contained a device 
In this case, 1) Ohsawa differs from the instant claims with respect to the second alloy composition and 2) the component to be substituted is known in Ito (see [0086] and [0119]), including its function which is essentially the same as that of the second alloy in Ohsawa (create a high Nd content shell). 3) A person of ordinary skill could have substituted the modifying metal compound found in Ito with the second alloy in Ohsawa and achieved the same or a similar core shell structure where the core contained inexpensive rare earth elements and the shell contained a high amount of Nd as both powders have the same function. The results would have been predictable since the first powders with which both references combine the second powder are similar (See tables 1 and 3 above). Additionally, both methods of manufacturing are generally similar including steps of providing the alloy, pulverizing, combining the powder, and sintering where diffusion of the rare earth elements occurs to create a core/shell structure (Ohsawa [0027]-[0035] and Ito [0077]). 4) The claim is obvious as the substitution of one element for another yields predictable results to one of ordinary skill in the art. 
Additionally, the material taught by Ito has a lowered melting point of 520 C (Ito [0086]) which would cause it to be liquid when in contact with the first powder during the sintering step of Ohsawa, 850-950C (Ohsawa [0035]). 

Claims 4 and 8: Ohsawa teaches it is effective to perform a pulverizing step by storing hydrogen in the alloys (Ohsawa [0029]). 

Claims 5, 6, and 7: Ohsawa teaches providing an initial solidified and quenched object for both materials, the solidified object meets the limitation of an ingot ([0028]). Ohsawa teaches several pulverizing steps for the alloy powders, the line pulverization step gives an average particle size of 2.5-6 micrometers ([0030]), the powders are mixed during and in between the several pulverization steps (Ohsawa [0029]), the mixed powder is subjected to pressing in a magnetic field to get a green compact (Ohsawa [0033]), the compressed powders are sintered (Ohsawa [0035]). The second alloy powder would be a melt at the example sintering temperature of 850-950 C ([0035]). The solid/liquid difference is in part responsible for the core shell structure. 

Claim 9: Ohsawa teaches of one the several pulverization steps includes a stamp mill or a jaw crusher, these are mechanical devices that simply crush powders. The devices operate at the temperature of the room they are in. 

Claim 10: Diffusion and impregnation are considered to be within the scope of mixing. Ito teaches that when the second alloy interacts with the first alloy at a temperature between the two melting points diffusion and impregnation occurs (Ito [0084] and [0085]). 

Claim 11: Ohsawa teaches aging the sintered compact at about 800 C ([0038]). The melting point of Nd70Cu30 is 520 C (Ito [0086]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa US Pg Pub 2016/0240293 in view of Ito US Pg Pub 2016/0141083 as applied to claim 1 above, further in view of Ohashi US Pg Pub 2018/0090249. 
Claim 12: Ohsawa in view of Ito renders obvious all the limitations of claims 1 and 5. Ohsawa does not teach incorporating a third alloy material. 
Ohashi teaches a rare earth magnet and a method making a rare earth magnet. Ohashi teaches a magnet with distinct core and grain boundary phases (Ohashi [0064]). Ohashi teaches that at elevated temperatures it is beneficial for rare earth magnets primarily based on Nd to substitute some Dy or Tb for Nd (Ohashi [0003]-[0004]). Ohashi achieves this by pulverizing a magnetic base material, compacting the powder, and sintering the magnetic powder where during the sintering step a Dy or Tb based material is applied to the surface ([0073] and [0028]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the fabrication of Ohsawa by adding a step after the powders are sintered including applying a Dy or Tb based material and heat treating in order to improve the high temperature capabilities of the magnet by replacing some amount of Nd. Ohsawa similarly teaches the magnet can be used in the in hybrid vehicles and be exposed to high temperatures (Ohsawa [0010]). The materials taught by Ito to be modifying metals (Ito [0086]) including Dy and Tb alloyed with Cu, Ga, or others would also be obvious to select as the material in place of the terbium or dyproisum oxides taught by Ohashi as the materials would be selected for their intended purpose and Ohashi is open to any Tb or Dy based materials. MPEP 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J KACHMARIK/               Examiner, Art Unit 1734                                                                                                                                                                                         
/ANTHONY J ZIMMER/               Primary Examiner, Art Unit 1736